Carolyn Shields
Liu & Shields LLP
41-60 Main Street, Suite 208A
Flushing, NY 11355
631-474-1776
shieldscj524@gmail.com
Attorneys for Richard Kwok,
Defendant

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

__________________________________________
DYLAN STEWART, JR.,                                       Case No. 20-cv-1408-SJF

                      Plaintiff,

       —against—

 RICHARD KWOK, Individually, THOMAS                       DECLARATION OF
 LOMBARDI, Individually, MICHAEL                          RICHARD KWOK
 MEINARDUS, Individually, JOSEPH COBIS,
 Individually, JAY HAMPTON, Individually,
 JOHN HENRY, Individually, MICHAEL
 POETTA, Individually, ANTHONY BRETZ,
 Individually, and JOHN and JANE DOE
 1 through 10, Individually, (the names John
 and Jane Doe being fictitious, as the true
 names are presently unknown),

                    Defendants.
____________________________________________

                           DECLARATION OF RICHARD KWOK
                                  (28 U.S.C. § 1746)

       I, Richard Kwok, declare:

       1.      I am a named defendant in this action. I have personal knowledge of the

facts set forth herein.

       2.      The June 15, 2020 affidavit of attempted service of the summons and

complaint, filed in the ECF docket in this case, states that the process server delivered the

summons and complaint to a person at 19 Malvern Lane, Stony Brook, New York 11790
